RICE, C. J.
The indictment is founded on the act of February 2d, 1856, (Pamphlet Acts of 1855-6, p. 17,) which makes it a misdemeanor to “sell, or give, or lend, to any male minor,” a pistol.
A man lends a pistol, within the meaning of the act, when, having in his drawer, and under his control, the pistol of an absent owner, on the application of a male minor to lend him the pistol, he permits him to take it from the drawer and carry it away, directing him that it *583should be returned within a certain short period, at the expiration of which time the owner was expected to return and call for it. — See Webster’s Dictionary, and the meaning of “lend” there given.
The charge of the court below is correct, and its judgment is affirmed.